Title: To Benjamin Franklin from ——— Oster, [c. 1 September 1778]
From: Oster, Madame ——
To: Franklin, Benjamin


Monsieur
[c. September 1, 1778]
Apres avoir combatu longtems dans la crainte de vous importuner je prends pourtant le party de m’adresser a vous pour vous prier de me donner quelques consolations. Mon déséspoir l’emporte sur ma volonté. Depuis 6 mois que mon mari est party je n’ay reçu aucunes de ses letres parce qu’il lui a été defendu de m’ecrire, je sais a la verité qu’il ne s’est embarqué que le 29 fevrier et qu’a cette epoque par consequent il n’etoit pas mort, mais depuis ce tems quoi que je sache a n’en point douter qu’on a recu des nouvelles de l’arivée de Monsieur olker avec lequel il est, et que j’en aye demandé a Monsieur de chaumont il m’en a refusé malgré qu’il sache ma situation, elle est si peinible que j’espere tout de la bonté de votre ame, elle ne peut etre insensible a mes meaux.
Je suis sans fortune par des circonstances qu’il seroit trop long de detailler, mais l’inclination et l’estime ayant eté la base de notre union monsieur oster et moi, je me contentois du peu d’aisance qu’il me procuroit, enfin nous vivions et il me suffisoit, dans cette tranquilité je comptois bien passer ma vie avec lui et on m’en a separé sans m’en avoir même prevenu la surveille, ny sans m’informer de l’endroit où il alloit, a quoi on l’employoit, quels seroient ses apointements, pas même la plus petite chose de ce qui devoit m’interesser. Je m’étois acquise la confiance de mon mary et je la meritois mais on lui avoit fermé la bouche il étoit lié par son serment. J’ignore encore aujourdhui tous ces details et ne m’en suis informé de rien par prudence et ne m’interressant qu’a ses jours. Je demande donc qu’il me marque s’il se porte bien et s’il m’aime, seroient il des raisons de politiques qui le deffendroient, d’ailleurs s’il faut se taire il me sera bien plus aisé de le faire quand je n’auray point a me plaindre. Par grace Monsieur procurez moi de ses nouvelles, ou les moyens de le rejoindre s’il ne doit pas revenir, me refuserez vous cette satisfaction? Je me jette a vos pieds pour vous en suplier ayez pitié de moi; il vient d’arriver un vaisseau qui n’a été que 20 jours en route on sait le resultat des nouvelles qu’il contenoit il a du en aporter de mon mary, il m’aimait il n’a pas pu m’oublier j’en suis sure. Si je suis assez heureuse pour que vous vouliez bien vous interresser a Mon sort vous voudrez bien donner votre reponse au comissionaire qui vous remetra ma letre il ne comprometra persone. Je suis tres respectueusement Monsieur Votre tres humble et obeissante servant
F[EMME] Oster
